UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 20, 2013 RenaissanceRe Holdings Ltd. (Exact name of registrant as specified in its charter) Bermuda 001-14428 98-014-1974 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Renaissance House 12 Crow Lane, Pembroke Bermuda HM 19 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(441) 295-4513 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02(b). Departure of Directors or Certain Officers; Election of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item8.01. Other Events. On February 20, 2013, the Board of Directors (the "Board") of RenaissanceRe Holdings Ltd. (the "Company") announced (i) that Thomas A. Cooper will retire from the Board and (ii) the nomination of Brian G.J. Gray to fill the vacancy created by the retirement of Mr. Cooper from the Board, each to occur in conjunction with the Company’s Annual General Meeting of Shareholders in May 2013. The Company’s press release, issued February 20, 2013, announcing the retirement of Mr. Cooperand thenomination of Mr. Gray, is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item9.01. Financial Statements and Exhibits. (c) Exhibits. Exhibit# Description Copy of the Company’s press release, issued February 20, 2013. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RENAISSANCERE HOLDINGS LTD. Date: February 26, 2013 By: /s/ Stephen H. Weinstein Name: Stephen H. Weinstein Title: SVP, General Counsel & Corporate Secretary - 3 - INDEX TO EXHIBITS ExhibitNo. Description Copy of the Company’s press release, issued February 20, 2013. - 4 -
